Citation Nr: 1741498	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-46 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for upper extremity nerve damage. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to October 1992, with service in Southwest Asia, and was awarded the National Defense Service Medal, Southwest Asia Service Medal with three Bronze Stars, and Kuwait Liberation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran declined a Board hearing in his November 2009 substantive appeal, that same month, he requested a hearing at the local RO.  In December 2013, the Veteran requested a Board hearing in Washington, D.C.  In August 2014, November 2014, February 2015, September 2015, November 2015, and February 2016, the AOJ sent letters to the Veteran notifying him that he was placed on the waiting list for a Travel Board hearing.  Although there was some ambiguity over the requested type of hearing before the Board, in August 2017, the Veteran and his representative submitted a Motion for Remand that clarified and renewed his request for video conference hearing and provided an updated mailing address. 

To date, the Veteran has not been scheduled for a video conference hearing before the Board.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2017).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested Board hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record, as noted in the August 2017 Motion for Remand submitted by the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a video conference hearing before a Veterans Law Judge at the Dallas VA RO, in accordance with his request.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record, as noted in the August 2017 Motion for Remand submitted by the Veteran and his representative.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

